Citation Nr: 1128882	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for psychiatric disability, characterized as anxiety reaction with depression, has been received.

2.  Entitlement to service connection for psychiatric disability, characterized as anxiety reaction with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to July 1944.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO declined to reopen a claim for service connection for anxiety reaction with depression.  In October 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

Regarding characterization of the appeal, the Board notes that VA has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing both matters set forth on the title page.  

In November 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In October 2010, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge.  The Board received noticed that portions of the audio recording taken at the hearing were not transcribable and that a good written transcript of the hearing would not be able to be produced.  The Veteran was informed of this development, and in a November 2010 letter, was given the option of appearing for another hearing.  He responded that he wished to appear for another hearing at the RO.

Thus, in December 2010, the Board remanded the claim to the RO to schedule the Veteran for a Board hearing.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In conjunction with the Board hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  In a December 1994 decision, the RO denied the Veteran's request to reopen the claim for service connection for a psychiatric disorder.  Although notified of the denial in a December 1994 letter, the Veteran did not initiate an appeal. 

3.  New evidence associated with the claims file since the December 1994 denial relates to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disorder, characterized as anxiety reaction with depression, and raises a reasonable possibility of substantiating the claim.

4.  Although no acquired psychiatric disorder was diagnosed during service, the Veteran was hospitalized, in part, for nervousness, and was later discharged for traits of character and lack of adaptability to military service; he has asserted continuous psychiatric symptoms since service.

5.  The Veteran currently has a psychiatric disability, diagnosed as depression, and in the only competent opinions to address the question of whether there exists a medical relationship between the Veteran's current depression and his military service, the Veteran's VA treating physician opined that there is very likely a connection.


CONCLUSIONS OF LAW

1.  The RO's December 1994 denial of the Veteran's request to reopen a claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As additional evidence received since the RO's December 1994 denial is new and material, the criteria for reopening the claim for service connection for psychiatric disability, characterized as anxiety reaction with depression, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and after August 29, 2001).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for depression are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen the claim for service connection for psychiatric disability, characterized as anxiety reaction with depression, and the favorable disposition of the claim for service connection on the merits, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Request to Reopen

In a May 1973 rating decision, thw RO originally denied the Veteran's claim for service connection for psychiatric disorder, then characterized as a nervous condition.  The Veteran attempted to reopen the claim on a number of occasions, but those attempts were denied..  Most recently, the RO declined ro reopen eopening the claim for service connection for a psychiatric disorder, to include as due to mustard gas exposure, finding that new and material evidence had not been submitted.

Although notified of the December 1994 denial in a letter the same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's December 1994 denial of reopening the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.     § 7105;38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection in March 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's December 1994 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since December 1994 includes further VA outpatient treatment records dated through 2009; the transcripts of the Veteran's November 2009 DRO and June 2011 Board hearings; and various written statements provided by the Veteran, and by his representative, on his behalf.

The Board finds that the additionally received medical evidence, in particular, provides a basis for reopening the claim for service connection for psychiatric disability, characterized as anxiety reaction with depression.  At the time of the December 1994 prior final denial, while there was evidence of in-service psychiatric difficulties, there was no evidence relating the Veteran's current psychiatric diagnoses to the Veteran's in-service difficulties or otherwise suggesting onset in service.  The newly submitted evidence includes VA outpatient treatment records confirming a diagnosis of depression, and written statements from the Veteran's treating VA psychiatrist indicating that there exists a likely relationship between this diagnosis and the Veteran's service.  Although, in declining to reopen the claim, the RO found the VA psychiastrtist's opinions to be unpersuasive, the Board points out that the holding in Justus clarifies that it is impermissible to weigh the probative value of the favorable opinion at this preliminary stage of merely determining whether the claim should be reopened.  See also, Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the Federal Circuit Court noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

The above-cited evidence is "new" in that it was not before agency decision makers at the time of the December 1994 final denial of of the request to reopen the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that confirms current diagnosis of depression, and provides a link, by a VA psychiatrist, between thw Veteran's his current disability and active duty service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disability, characterized as anxiety reaction with depression, and provides a reasonable basis for allowance of the claim.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a psychiatric disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156


B.  Service Connection, on the Merits

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for psychiatric disability, currently diagnosed as depression, is warranted.

The Veteran's service treatment records note that, in July 1944, he was hospitalized for nervousness and a knee injury at Camp Claiborne, Louisiana.  A diagnosis of constitutional psychopathic state, unqualified, was noted in July 1944.  These records reflect that the Veteran was discharged shortly thereafter due to traits of character and lack of adaptability to military service.

Following service, records from the Waterbury Hospital dated in August 1973 document a history of psychiatric disorder.  These records note the Veteran's complaints of hearing voices for many years and indications that he may have had visual hallucinations when he was younger.

On VA examination in November 1973, the Veteran reported that he did not adjust well in service and had experienced difficulties with nervousness since service.  It was indicated that he Veteran was in group and individual therapy.  The diagnosis was anxiety reaction with depression.

A diagnosis of chronic depression was also noted in VA outpatient treatment records dated from 1978 to 1980.

On VA examination in June 1980, the Veteran indicated that he could not cope with anything in service.  He also reported that he attempted suicide in 1944.  The examiner noted that the Veteran had led a severely constricted schizoid pattern of life, and that this had been the case at least since the early 1940s.

A March 1990 report from the St. Mary's Hospital notes a diagnosis of adjustment disorder with mixed emotions.  

In a January 1994 statement, the Veteran's treating physician noted that he had treated the Veteran for psychiatric problems mostly related to depression since 1988.  He further noted that the Veteran continued to experience periods of erratic behavior not unlike those first experienced in the early 1940s.  The physician also indicated that the Veteran had expressed his belief that his depression was related to exposure to toxic gases while in the military, depression was not generally thought to be caused by environmental factors.  However, he indicated that he did find the Veteran to be credible.

Further VA outpatient treatment records reflect diagnoses and treatment of psychiatric disability.  In December 2007, the Veteran's treating psychiatrist, Dr. G., indicated that he had reviewed the Veteran's history, and assigned a diagnosis of major depression.  He further indicated that, based upon the Veteran's history, this problem is lifelong and almost certainly dates back to when he was in the service.
Again in February 2008, Dr. G. opined that it was quite likely that the Veteran's recurrent depression had its origins when he was in the service.

In various written statements and during the Veteran's DRO and Board hearings, the Veteran expressed that he did not experience any psychiatric problems prior to his entrance into service, but he did not adjust well and was hospitalized for psychiatric difficulties during service.  He also indicated that he has experienced psychiatric problems for which he sought treatment since his discharge from service.  He reported that he has received treatment from VA psychiatrist Dr. G. for approximately 20 years.

The above-cited evidence clearly establishes that the Veteran has a current psychiatric disability, diagnosed as depression by his treating VA psychiatrist.  The record also presents a reasonable basis for an award of service connection for the diagnosed psychiatric disability. 

Although the service treatment records do not confirm a specific diagnosis of depression or other specific psychiatric symptomatology, they do document references to difficulties of psychiatric nature ("nervousness"), and discharge from service due to lack of adaptability to military service.  

Post service, the record does not reflect any actual documentation of psychiatric symptoms and or/treatment for many years post service.  However, the Veteran has asserted that he continued to experience psychiatric symptoms after his discharge.  The Board notes that the Veteran is competent to report his own symptoms (see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994), as well as to assert continuity of symptomatology (see Charles v. Principi, 16 Vet. App. 370 (2002)).  Moroeover, here the Board finds no reason to doubt the veracity of the Veteran's consistent  assertions in this regard.  

The Board further notes that the Veteran's VA treating psychiatrist, who has treated the Veteran for many years, has indicated that he reviewed the Veteran's medical history and determined that his depression likely had its onset in service.  The Board notes that this opinion of the Veteran's treating physician is the only medical opinion to address nexus question.  Although the opinion appears to be based, in large part, on the Veteran's own reported history of his psychiatric symptoms, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Significantly, this opinion of the Veteran's treating physician as to medical nexus is not contradicted by any other medical evidence or opinion.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b) (West 2002), and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for the Veteran's psychiatric disability, currently diagnosed as depression, are met.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for psychiatric disability, characterized as anxiety reaction with depression, is granted.

Service connection for depression is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


